Citation Nr: 1647246	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to ionizing radiation and/or chemical exposure.

2.  Entitlement to service connection for hypertension, including as secondary to ionizing radiation and/or chemical exposure.

3.  Entitlement to service connection for a heart attack, including as secondary to ionizing radiation and/or chemical exposure.

4.  Entitlement to service connection for congestive heart failure, including as secondary to ionizing radiation and/or chemical exposure.

5.  Entitlement to service connection for sleep apnea, including as secondary to ionizing radiation and/or chemical exposure.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1962 to January 1970.

These matters come before Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

These matters were remanded in July 2010 and August 2015 for additional development.  A supplemental statement of the case was most recently issued in May 2016.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's claims are based on exposure to radar equipment, which is considered non-ionizing radiation.  The Veteran did not engage in a radiation risk activity.  He was not exposed to ionizing radiation during service.

2.  Diabetes mellitus was not manifest in service or within one year of separation.  Diabetes mellitus is not attributable to service.

3.  Hypertension was not manifest in service or within one year of separation.  Hypertension is not attributable to service.

4.  A heart attack was not manifest in service or within one year of separation.  A heart attack is not attributable to service.

5.  Congestive heart failure was not manifest in service or within one year of separation.  Congestive heart failure is not attributable to service.

6.  Sleep apnea was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, nor can diabetes mellitus be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

2.  Hypertension was not incurred in or aggravated by service, nor can hypertension be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

3.  A heart attack was not incurred in or aggravated by service, nor can a heart attack be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

4.  Congestive heart failure was not incurred in or aggravated by service, nor can congestive heart failure be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).

5.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded VA examinations responsive to the claims for service connection of diabetes mellitus, hypertension, a heart attack, congestive heart failure, and sleep apnea.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As diabetes mellitus, cardiovascular renal disease, and heart disease are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, service at a gaseous diffusion plant, or service on Amchitka Island.  38 C.F.R. § 3.309(d)(3). 

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Additionally, the Veteran may be service-connected without regard to the statutory presumptions mentioned above if it can be shown that his diagnosed disability is related to his service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

In terms of radiation exposure, the Board notes that the Veteran neither contends nor does the evidence show that he meets the definition of a "radiation-exposed veteran."  That is, he did not participate in a "radiation-risk activity" as defined at 38 C.F.R. § 3.309(d).  Rather, he contends that his radiation exposure is due solely to radiation through his proximity to radar equipment.  A careful review of 38 C.F.R. § 3.311(b)(1) indicates that it must first be determined the Veteran was exposed to ionizing radiation before a referral for a dosage estimate.  Here, however, the RO requested a copy of the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141); the National Personnel Records Center indicated that no such records were available at its location, and the Veteran has not provided any evidence demonstrating that he had ionizing radiation exposure.  Moreover, the United States Court of Appeals for Veterans Claims has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation, and this exposure is not subject to review under the ionizing radiation statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69 (1997).  Thus, as radar is a form of non-ionizing radiation, and the Veteran is not shown to have had ionizing radiation exposure, the presumptions for service connection under 38 C.F.R. § 3.311 are not applicable.

As noted above, in order to establish presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran must currently have a disease listed in 38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed veteran who participated in a radiation-risk activity as such terms are defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) (2016).  In this case, records from the period of active duty during which the Veteran claims exposure to radiation do not indicate that he participated in a recognized radiation risk activity such as an atmospheric detonation test or the occupation of Hiroshima or Nagasaki in1945 to 1946, nor has the Veteran so asserted.  Therefore, service connection on this basis is not for application. 

Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

As noted above, the Veteran has been diagnosed with diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea.  None of these disorders constitutes a radiogenic disease as defined by 38 C.F.R. § 3.311.  The Board is also obligated to consider service connection without reference to the radiation regulations 38 C.F.R. §§ 3.309(d), 3.311.  Accordingly, the Board will proceed to evaluate the Veteran's claims under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2016). 

Service treatment records reflect that the Veteran denied experiencing ear, nose, or throat troubles, shortness of breath, chest pain or pressure, high or low blood pressure, heart palpitations, sugar in urine, and trouble sleeping at his November 1969 separation examination.  The contemporaneous physical evaluation showed normal heart, vascular system, lungs and chest, endocrine system, mouth, nose, and throat.  Chest x-ray was normal, blood pressure was 122/86, and urinalysis was negative.

A letter from A.P., M.D. of Permanente Medical Group, received in March 2012, indicates that the Veteran has been diagnosed with diabetes mellitus and that the Veteran's diabetes "may have been related" to his military service "depending on his chemical exposure."

The April 2016 VA heart examiner reviewed the Veteran's private medical records from Kaiser Permanente and noted that the Veteran had a 40 pack year history of cigarette smoking, a history of alcoholism, and a history of obesity.  The VA examiner noted that the Veteran was treated for dilated cardiomyopathy and myocardial infarction in June 2004, which were found to be due to alcohol abuse and hypertension; the VA examiner also noted that the Veteran had been diagnosed with congestive heart failure, which was not chronic, and decreased respiratory excursion consistent with emphysema of the lungs likely due to smoking.  To the extent that the Veteran asserts that his claimed disabilities are due to exposure to chemicals such as benzene, tricolor, acetone, gas, and liquid nitrogen, the VA examiner noted that the Veteran was not treated in service for any symptoms related to these exposures; according to the VA examiner, the absence of such symptomatology indicates that the exposure level was too low to cause incapacitation.  The VA examiner also noted that benzene is present in cigarette smoke, and the Veteran's 40 pack year history of cigarette smoking indicates that he had considerable benzene exposure due to cigarette smoking.  The VA examiner concluded that the Veteran's cardiomyopathy and myocardial infarction were less likely than not caused by chemical exposure because the presentation of these diseases over 30 years after service is inconsistent with the pathophysiology of chemical related diseases; the VA examiner also noted that Veteran's current physical examination was consistent with obesity and emphysema.  

The VA hypertension examination report reflects that the Veteran was diagnosed with hypertension prior to 1991.  The VA examiner noted that the Veteran was obese.  Following an examination, the VA examiner found that the Veteran's hypertension was not incurred in or caused by any chemical exposure.  The VA examiner noted that the Veteran's blood pressure was normal in service, and the Veteran was not treated for any symptomatology related to chemical exposure during service, and the Veteran's post-service exposure to benzene from smoking far exceeds his in-service exposure related to his work as an aircraft mechanic.

The VA diabetes mellitus examination report indicates that the Veteran was diagnosed with Type II diabetes mellitus.  According the report, the  Veteran reported that he first developed cold sweats in 1970, and that his diabetes mellitus began prior to 1991.  The VA examiner noted that the Veteran's private treatment records reflect that the Veteran was first diagnosed with diabetes mellitus in 2002.  Following an evaluation, the VA examiner found that it was less likely than not that the Veteran's diabetes mellitus was related to or had its onset during the Veteran's service, including as due to any chemical exposure and/or ionizing radiation exposure.  The VA examiner stated that the Veteran's diabetes mellitus is not consistent with a remote causal effect from workplace solvents; the VA examiner noted that the Veteran was an alcoholic, and that the Veteran's exposure to solvents from drinking a pint of vodka per week, as shown in post-service treatment records, is much larger than any possible in-service exposures.  The VA examiner also noted that the Veteran's service treatment records did not reflect treatment for or a diagnosis of diabetes mellitus, and that the absence of symptoms of chemical exposure in service made it unlikely that the Veteran's diabetes mellitus was due to remote service chemical exposure over 30 years after service.

The VA sleep apnea examination report indicates that the Veteran reported that he was diagnosed with sleep apnea via a sleep study in the time frame between 2010 and 2013.  The VA examiner, following an evaluation and review of the electronic claims file, opined that the Veteran's sleep apnea was not incurred in or caused by chemical exposure during service.  The VA examiner noted that the Veteran's post-service treatment records do not show that a formal sleep study was performed, but that the Veteran underwent an oximeter study in 2005; the VA examiner noted that such a study is inadequate for purposes of diagnosing sleep apnea.  The VA examiner again noted that the Veteran's service treatment records did not reflect any treatment for symptoms of chemical exposure, and that the Veteran was exposed to more benzene due to his 40 pack year history of smoking than while he was in service; the VA examiner also noted that the remote onset of the Veteran's sleep disorder is inconsistent with the pathophysiology of a chemical related disease.

As has been discussed above, the evidence indicates that the Veteran has been diagnosed with diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea.  Concerning in-service disease, the Veteran's service treatment records do not indicate, and the Veteran does not contend, that his diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea began during service or within one year of separation.  Diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea were not manifest, identified, or diagnosed during service or within one year of separation.  Furthermore, nothing suggests that he had characteristic manifestations of the disease processes during that time frame. See 38 C.F.R. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish that the Veteran's diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea are related to his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea to his service, including any radiofrequency radiation exposure, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the April 2016 VA examination reports as well as the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board acknowledges that the Veteran's private treating physician, Dr. P,  submitted letter stating that the Veteran's diabetes mellitus may be related to chemical exposure during his service in the Air Force, "depending on his chemical exposure."  However, Dr. P did not provide a rationale for his opinion, and the opinion does not provide the required degree of medical certainty, as it was discussed in terms of "may have been related."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In sum, there is no reliable evidence linking the Veteran's diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

The Board finds that the probative value of the March 2012 letter from Dr. P is outweighed by the weight of the evidence that reflects that the Veteran's diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea are unrelated to his service.  In this regard, the Board points out that the VA opinions are far more reasoned and substantiated by the totality of the evidence.  The VA examiners, in determining that the Veteran's diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea are unrelated to his service, are entitled to greater probative weight because the VA examiners explained the reasons for the reports' conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinions of the April 2016 VA examiners are consistent with the medical evidence of record, which does not demonstrate that the Veteran's diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea are related to his service.  Thus, these opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart attack is denied.

Entitlement to service connection for congestive heart failure is denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


